Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12/21/2021 amending all claims drawn to the originally presented invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The amended and newly added claims will be restricted out separately from the originally presented invention because are not readable on the elected invention for the following reasons:

Newly amended claims 7, 9-10, 12-14, 20-22  are directed to an invention that is independent and distinct from the elected invention originally claimed of Group II (claims 7-10,12-14,20-28) for the following reasons: the newly amended claims are drawn to identifying prolonged exposure to a chemical [..] in a subject suspected at risk of cancer (claims 9-10) which is different than the original methods for detecting an increased risk for cancer in a subject suspected of a history exposure to a chemical.  The originally presented inventions of Group II and the newly presented invention would have been restricted if presented earlier and grouped with the non-elected invention of Group I as identifying subjects with prolonged exposure to a chemical is similar in scope with detecting a history of exposure to a chemical of Group I, (non-elected, see Election Remarks 8/8/2018).  The originally filed invention and the newly presented invention do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features and the application contains claims to more than one of the combinations of categories.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly amended claims are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS or SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.




/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641